No. 04-99-00879-CV
Billy ATKINS, Director,
Charitable Bingo Division, Texas Lottery Commission, 
Appellant
v.
DOUGLAS PRESS, INC., K&B Sales, Inc.,
and LULAC Counsel No. 4423,
Appellees
From 57th Judicial District Court, Bexar County, Texas
Trial Court No. 99-CI-12397
Honorable Janet Littlejohn, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:    March 29, 2000	
JOINT MOTION TO DISMISS APPEAL GRANTED; APPEAL DISMISSED
	The parties filed a joint motion to dismiss this appeal, indicating the parties have
reached a settlement. We grant the motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a)(2). Costs of appeal are to be paid by the party incurring same.
								PER CURIAM
DO NOT PUBLISH